Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 Mar 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant presents Claims 1-12 for examination.  The Office rejects or objects to Claims 1-12 as detailed below.

Allowable Subject Matter
Claims 5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 7, and the corresponding dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the drive prohibition state."  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the driving-prohibition state."  There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim  Such claim limitation(s) are: “communication, determination, state control, and update processing units”  and  “drive control, power supply control, and program updating devices” found in independent Claims 1 and 6 and the corresponding dependent claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The Office rejects Claims 1-2, 4, and 6-8 under 35 U.S.C.  102(a)(1) as being anticipated Teslarati (Rob M.; "How Does a Tesla Over-the-Air Software Update Work?"; Teslarati.com website (full url in ref.]; 21 Jun 2014):
As for Claim 1, Teslarati teaches A program updating device comprising a communication unit configured to transmit/receive information to/from an in-vehicle device that operates based on a software program, the program updating device being configured to transmit update information of a software program from the communication unit to execute update processing (P1/4: “An icon on the center touchscreen appears [when] a new software update becomes available [to install after being downloaded].  That is, the vehicle control center communicates with [transmits/receives information to/from] the remote update server.), further including: a determination unit configured to determine whether an operation switch of a vehicle has been switched from an on-state to an off-state (P2/4: “The car must be in park mode [awake (i.e., ignition on) with transmission in park] for the update to get applied which can take upwards of 45 minutes to install.”  That is, the ignition and transmission states are detectable (and changeable) by the system (the car can even drive itself).  See also VisibleTesla referenced below for more information.); a state control unit configured to, if it is determined by the determination unit that the operation switch has been switched to the off-state, instruct to transition to a driving-prohibition state of the vehicle and to hold an ignition-on state of the vehicle (P2/4: “…If you dismiss the notification you can make it reappear by pressing the Tesla logo at the top center of the touchscreen. Otherwise you can start the install or schedule it to auto install at a later time. The car must be in park mode [awake (i.e., ignition on) with transmission in park] ; and an update processing unit configured to start update processing based on the update information after confirming that the vehicle has transitioned to the driving-prohibition state and that the ignition-on state is held, in response to the instruction from the state control unit (P2/4: “. …If you dismiss the notification you can make it reappear by pressing the Tesla logo at the top center of the touchscreen. Otherwise you can start the install [start update processing] or schedule it to auto install at a later time. The car must be in [and will remain in] park mode for the update to get applied which can take upwards of 45 minutes to install.”)
As for Claim 2, which depends on Claim 1, Teslarati teaches wherein when the state control unit confirms that the update processing has been completed by the update processing unit, the state control unit cancels the transition to the drive prohibition state of the vehicle and the holding of the ignition-on state (P3/4: “A countdown notifies you that the Model S is about to install a software update. The ability to cancel the update is present, but once you run out of the countdown, the update will begin. And that’s about it for up to 45 minutes.”  That is, the vehicle remains in park mode (i.e., undrivable) until the update is complete.)
As for Claim 4, which depends on Claim 1, Teslarati teaches wherein the state control unit instructs a transition to the driving-prohibition state of the vehicle and holds the ignition-on state of the vehicle, and instructs to ventilate the vehicle (P3/4: “Your Model S will likely do things you didn’t know it could do [during the update]. It’s going to make sounds, flash lights, spin fans [i.e., ventilate vehicle] gurgle and do all sorts of other scary things. By the way, did you including the ventilation system] is controlled through software and thus paired with a test program.”)
As for Claim 6, Teslarati teaches a program updating system comprising: a plurality of in-vehicle devices configured to operate based on a software program; a drive control device configured to control driving of a vehicle, a power supply control device configured to perform distribution processing of electric power from an in-vehicle power supply; and a program updating device that includes a communication unit configured to transmit/receive information to/from the in-vehicle devices, the drive control device, and the power supply control device, and executes update processing by transmitting update information corresponding to the software program from the communication unit (P1/4: “…I was excited the other day to see a Tesla over-the-air software update notification pop up on my Model S. Software updates typically consist of minor fixes and tweaks but will sometimes include new and exciting functionality. Tesla is no different. In a past article, we took a look at Tesla’s frequency of software updates and their contents, but this post will focus on the actual update process. Further, (P3/4) “[t]here are a lot of components in a Model S. According to TeslaTap, there are 432 lights, 50 motors/solenoids, 52 processors and a host of other complex machinery in the Model S.  Each component [including drive control, power supply control, software update processing] is controlled through software and thus paired , wherein the program updating device includes: a determination unit configured to determine whether an operation switch of the vehicle has been switched from an on-state to an off-state (P2/4: “The car must be in park mode [awake (i.e., ignition on) with transmission in park] for the update to get applied which can take upwards of 45 minutes to install.”  That is, the ignition and transmission states are detectable (and changeable) by the system (the car can even drive itself).  See also VisibleTesla referenced below for more information.); a state control unit configured to, if it is determined by the determination unit that the operation switch has been switched to the off-state, transmit an instruction to transition to a driving-prohibition state of the vehicle to the drive control device and an instruction to hold an ignition-on state of the vehicle to the power supply control device, from the communication unit (P2/4: “…If you dismiss the notification you can make it reappear by pressing the Tesla logo at the top center of the touchscreen. Otherwise you can start the install or schedule it to auto install at a later time. The car must be in park mode [awake (i.e., ignition on) with transmission in park] for the update to get applied which can take upwards of 45 minutes to install [during which the vehicle is immobilized]. This was my first time experiencing a Tesla over-the-air software update so I decided to schedule the install 5 minutes in the future so I can watch the entire process.”); and an update processing unit configured to, when receiving a notification of completing the transition to the driving-prohibition state from the driving control device, and a notification of completing of the holding of the ignition-on state from the power supply control device, start update processing based on the update information (P2/4: “. …If you dismiss the notification you can make it reappear by pressing the Tesla logo at the top center of the touchscreen. Otherwise you can start the install [start update processing] [and will remain in] park mode for the update to get applied which can take upwards of 45 minutes to install.”)
As for Claim 7, Teslarati teaches a program updating method performed by a system including: a plurality of in-vehicle devices configured to operate based on a software program; a drive control device configured to control driving of a vehicle, a power supply control device configured to perform distribution processing of electric power from an in-vehicle power supply; and a program updating device including a communication unit configured to transmit/receive information to/from the in-vehicle devices, the drive control device, and the power supply control device, the method for transmitting update information corresponding to the software program to the in-vehicle devices to execute update processing (P1/4: “…I was excited the other day to see a Tesla over-the-air software update notification pop up on my Model S. Software updates typically consist of minor fixes and tweaks but will sometimes include new and exciting functionality. Tesla is no different. In a past article, we took a look at Tesla’s frequency of software updates and their contents, but this post will focus on the actual update process. Further, (P3/4) “[t]here are a lot of components in a Model S. According to TeslaTap, there are 432 lights, 50 motors/solenoids, 52 processors and a host of other complex machinery in the Model S.  Each component [including drive control, power supply control, software update processing] is controlled through software and thus paired with a test program.”), the method including processing in which: the program updating device determines whether an operation switch of the vehicle has been switched from an on-state to an off-state (P2/4: “The car must be in park mode [awake (i.e., ignition on) with transmission in park] for the update to get applied which can take upwards of 45 minutes to install.”  That is, the ignition and transmission states are detectable (and changeable) by the system (the car can even drive itself).  See also VisibleTesla referenced below for more information.), and if it is determined that the switch has been switched to the off state, the program updating device transmits an instruction to transition to the driving-prohibition state of the vehicle to the driving control device, and an instruction to hold an ignition-on state of the vehicle to the power supply control device, from the communication unit, respectively, if an instruction to transition to the driving-prohibition state is received, the driving control device prohibits driving of the vehicle, and transmits a notification of completing the transition to the program updating device, if the instruction to hold the ignition-on state is received, the power supply control device holds the ignition-on state regardless of the state of the operation switch of the vehicle, and transmits a notification of completing of the holding to the program updating device (P2/4: “…If you dismiss the notification you can make it reappear by pressing the Tesla logo at the top center of the touchscreen. Otherwise you can start the install or schedule it to auto install at a later time. The car must be in park mode [awake (i.e., ignition on) with transmission in park] for the update to get applied which can take upwards of 45 minutes to install [during which the vehicle is immobilized]. This was my first time experiencing a Tesla over-the-air software update so I decided to schedule the install 5 minutes in the future so I can watch the entire process.”), and the program updating device starts update processing based on the update information if the notification of completing the transition is received from the drive control device and the notification of completing of the holding is received from the power supply control device (P2/4: “. …If you dismiss the [start update processing] or schedule it to auto install at a later time. The car must be in [and will remain in] park mode for the update to get applied which can take upwards of 45 minutes to install.”)
As for Claim 8, which depends on Claim 2, Teslarati teaches wherein the state control unit instructs a transition to the driving-prohibition state of the vehicle and holds the ignition-on state of the vehicle, and instructs to ventilate the vehicle (P3/4: “Your Model S will likely do things you didn’t know it could do [during the update]. It’s going to make sounds, flash lights, spin fans [i.e., ventilate vehicle] gurgle and do all sorts of other scary things. By the way, did you know your glove box button is lit? There are a lot of components in a Model S. According to TeslaTap, there are 432 lights, 50 motors/solenoids, 52 processors and a host of other complex machinery in the Model S.  Each component [including the ventilation system] is controlled through software and thus paired with a test program.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 under 35 U.S.C. 103 as unpatentable over Teslarati in view of VisibleTesla ("Understanding Sleep Mode"; VisibleTesla.com website [full url in ref.]; 20 Apr 2015):
As for Claim 3, which depends on Claim 2, Teslarati does not explicitly address the claim limitations.
But VisibleTesla teaches wherein if the operation switch is in the off-state when holding of the ignition-on state is cancelled, the determination unit switches the vehicle to the ignition-off state (P1/6: "Your Tesla has a sleep mode that allows it to conserve battery power when it's not in use. For example, if your car is just sitting in your garage overnight, it can power down certain internal systems to reduce the drain on the battery."  Further (P6/6), “Scheduler commands [including software updates] can wake up the car even if the app is in Sleep mode.”)
 One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Teslarati in view of VisibleTesla because doing so conserves vehicle power.
As for Claim 9, which depends on Claim 3, Teslarati teaches wherein the state control unit instructs a transition to the driving-prohibition state of the vehicle and holds the ignition-on state of the vehicle, and instructs to ventilate the vehicle (P3/4: “Your Model S will likely do things you didn’t know it could do [during the update]. It’s going to make sounds, flash lights, spin fans [i.e., ventilate vehicle] gurgle and do all sorts of other scary things. By the way, did you know your glove box button is lit? There are a lot of components in a Model S. According to TeslaTap, there are 432 lights, 50 motors/solenoids, 52 processors and a host of other complex machinery in the Model S.  Each component [including the ventilation system] is controlled 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached Mon-Fri 9am-5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call the examiner to set up a time or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-E*] relate to vehicle software updates.  Similarly, the listed NPLs [*Entries W-V*] also relate to updating vehicle component software.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/C. T./
Examiner, Art Unit 2191
22 March 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191